Citation Nr: 1631619	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  14-27 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for a back disability.


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1985 to September 1985, April 1987 to April 1990, and January 1991 to March 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office in Fort Harrison, Montana.

The Veteran was scheduled to appear before a member of the Board at a videoconference hearing in April 2015.  The evidentiary record contains letters sent to the Veteran's address of record in March 2015 and April 2015, noting the date, place, and time of the hearing.  The Veteran did not report for the April 2015 videoconference hearing.  Therefore, the Veteran's hearing request is deemed withdrawn.  38 C.F.R. § 20.702(d) (2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran has submitted copies of private treatment records from a spinal injection performed at the Billings Clinic in July 2011, from orthopedic surgeon Dr. A.W.R. at Ortho Montana, as well as from his March 2012 and April 2013 back surgeries.  These treatment records indicate the Veteran was referred to these providers by his private primary care physician, Dr. K.K.  On remand, the AOJ should undertake appropriate development to obtain treatment records regarding the Veteran's back disability from Dr. K.K.

Further, the Veteran has reported on several occasions that his orthopedic surgeon has told him that his in-service back injury caused his current back disability.  See July 2014 substantive appeal; March 2014 notice of disagreement; August 2013 Veteran statement; June 2013 Veteran statement.  Further, the Veteran has stated that several medical providers have told him his injury in service and the progression to his current disability are the typical course for the type of injury and current diagnosis he has experienced.  See July 2014 substantive appeal.  On remand, the Veteran should be afforded the opportunity to submit written statements from his orthopedic physician and/or other medical professionals regarding such opinions, and the AOJ should undertake appropriate efforts to obtain any outstanding private treatment records.  

The Veteran was afforded a VA examination in February 2014.  The VA examiner noted the Veteran's report that he has experienced episodic low back pain since he injured his back in service.  However, the February 2014 VA examiner appears to have based the negative nexus opinion on the lack of documented treatment between the 1988 service treatment record and 2006, the reported onset date noted in a private treatment record.  However, the Veteran has repeatedly stated that he experienced back pain throughout his active duty service following the in-service injury, including while performing the duties of his Military Occupational Specialty of cannon crewmember.  The Veteran indicated that the culture was not to complain or go to sick call for such pain, that at the time he believed such aches and pains were normal, and that following service he did not have the financial means to seek medical treatment, so he self-medicated with over-the-counter pain medications until his pain became too great.  See July 2014 substantive appeal; March 2014 notice of disagreement; August 2013 Veteran statement; June 2013 Veteran statement.  The Veteran is competent to attest to symptoms, such as pain, that he has personally experienced.  On remand, the AOJ should obtain an addendum opinion from the February 2014 VA examiner which takes into consideration all of the medical and competent lay evidence of record.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should ask the Veteran to submit written statements from his orthopedic physician and/or other medical professionals regarding their opinions as to the relationship between the Veteran's active duty service and his current back disability, as previously reported by the Veteran.  The AOJ should also ask the Veteran to identify all private treatment related to his back.  The AOJ should undertake appropriate development to obtain any outstanding private treatment records, to include from the primary care physician, Dr. Kari Kale, and any outstanding records from the orthopedic surgeon, Dr. Anthony Roccisano.  The Veteran's assistance should be requested as needed.  All obtained records should be associated with the evidentiary record.

The AOJ must perform all necessary follow-up indicated.  If the identified private treatment records are not available, the AOJ should make a formal finding of unavailability, advise the Veteran of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

2. The AOJ should ask the Veteran to identify any VA treatment for his back.  The AOJ should obtain any outstanding VA treatment records, and should associate them with the evidentiary record.

3. After the above development has been completed, and after any records obtained have been associated with the evidentiary record, obtain an addendum opinion from the February 2014 VA examiner.  If the examiner is not available, obtain an opinion from another appropriate examiner to determine the nature and etiology of the Veteran's back disability.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  It is up to the discretion of the examiner as to whether a new examination is necessary to provide an adequate opinion.  

After the record review, and examination of the Veteran if deemed necessary by the examiner, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

a) Please identify with specificity all back disabilities which are currently manifested, or which have been manifested at any time since June 2013.  

b) For each diagnosis, is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current back disability was either incurred in, or is otherwise related to, the Veteran's active duty service?

The examiner should specifically address the Veteran's contentions that he experienced back pain throughout service, including while performing the duties of a cannon crewmember, but that the culture was not to complain or go to sick call, that at the time he believed such aches and pains were normal, and that following service he continued to experience back pain but did not have the financial means to seek medical treatment, so he self-medicated with over-the-counter medications.

The examiner should also specifically address the Veteran's contentions that his orthopedic surgeon has told him that his in-service back injury caused his current back disability, and that multiple medical providers have told him his injury in service and the progression to his current disability are the typical course for his current diagnosis.

The complete rationale for all opinions should be set forth.  The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

4. After the above development has been completed, readjudicate the claim.  If the benefit sought remains denied, provide the Veteran with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

